Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached hereto, upon a stipulation on the basis of which I find that, except for the items of merchandise set forth in schedule “B,” also attached hereto, the proper basis for the determination of the value of the merchandise involved in the said appeals for reappraisement is foreign value, as defined in section 402(c) of the Tariff Act of 1930, as amended, and that such value, in each instance, is the appraised unit value, less 4 per centum, net, packed.
*537Reappraisement No. R58/23110, having been abandoned as to merchandise specified in schedule “B,” it is, to that extent, dismissed.
Judgment will issue accordingly.
Schedule B
Boston entries, reappraisement Nos. R58/23110 etc.
Reappraisement Collector’s Date of
No. No. Entry No. export Appraised
R58/23110 4704 12349 12/19/55 Invoice unit value less ocean freight and insurance.
Shipper: Kaukas Oy., birch plywood as follows:
WG grade, thick, 28%" x 14%"

26%" x 14%"

21)4" x 14%''
20%" x 14%"
19%" x Us/S"
Us/4" x 10 y4"